NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1856-20

MICHAEL A. FARINELLA,

          Plaintiff-Appellant,

v.

METLIFE, INC., METLIFE
GROUP, INC., RICHARD
KARL ERHARDT, EDMUND
HEIN MOORE, KINGMIN
CHEUNG, MICHAEL G.
UPTON, SAJEEV NARAYANAN,
SACHIN SHAH, PAGE STEELE
and PIA ALMEIDA,

     Defendants-Respondents.
_____________________________

                   Submitted June 21, 2021 – Decided July 6, 2021

                   Before Judges Fisher and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-5998-19.

                   McMoran, O'Connor, Bramley & Burns, P.C., attorneys
                   for appellants (Bruce P. McMoran and Michael F.
                   O'Connor, on the briefs).
            Nukk-Freeman & Cerra, P.C., attorneys for respondents
            (Kristine V. Ryan, Allison J. Vogel and Punam P.
            Alam, on the briefs).

PER CURIAM

      The parties having entered into a stipulation of dismissal, the interlocutory

appeal is hereby dismissed with prejudice and without costs.

      Appeal dismissed.




                                                                             A-1856-20
                                        2